            Case 3:17-cv-00327-JLH Document 56 Filed 02/26/19 Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF ARKANSAS
                              JONESBORO DIVISION

TURNING POINT USA AT ARKANSAS
STATE UNIVERSITY and ASHLYN HOGGARD,                                               PLAINTIFFS

v.                            Case No. 3:17-cv-00327 (JLH/JTR)

The Trustees of Arkansas State University—
RON RHODES, et al.                                                               DEFENDANTS



                     DEFENDANTS’ REPLY IN SUPPORT OF
                     MOTION FOR SUMMARY JUDGMENT

       Arkansas State University’s policies and practices are reasonable and constitutional, both

facially and as applied to plaintiffs. Plaintiffs acknowledge or fail to contest several important

points that support dismissal: (1) the face of the Policy prohibits officials from considering the

content of expression (Doc. 49, at 28); (2) ASU’s asserted governmental interests are significant

(Doc. 49, at 31-32); and (3) ASU’s “well-established practice” can defeat a facial claim of

constitutional deficiency (Doc. 49, at 30-31). Plaintiffs also argue against the Heritage Plaza

limited forum designation first by claiming that the restrictions on use do not actually exist, and

then by claiming that the purpose of the Student Union is “not rational.” (Doc. 49, at 36-38)

Plaintiffs’ positions contradict the undisputed proof. For these reasons, the Court should grant

defendants’ Motion for Summary Judgment.

       I.      ASU’s Policy and practices do not violate the First Amendment.

               A.     Heritage Plaza.

       Heritage Plaza patio—more specifically, the location where Hoggard was located on

October 11, 2017—is a limited designated forum. It is designated for use only by registered
          Case 3:17-cv-00327-JLH Document 56 Filed 02/26/19 Page 2 of 9



student organizations (“RSO’s”) and University departments, and only RSO’s and University

departments are permitted to table in that area. (Doc. 35-4, at p. 74, lines 13 to p. 76, line 15)

(Doc. 35-5, at ¶3) Plaintiffs fail to present any evidence to contest this fact. In fact, Hoggard

acknowledges that Elizabeth Rouse told her about the requirement. (Doc. 40-19, at ¶22) (Doc. 35-

4, at p. 125, lines 17-25) When such conditions and privileges are granted to RSO’s, the Court

properly uses a limited public forum analysis. See Christian Legal Soc. v. Martinez, 561 U.S. 661,

130 S. Ct. 2971, 2984-86 (2010). Application of a stricter level of scrutiny “would, in practical

effect, invalidate a defining characteristic of limited public forums—the State may ‘reserve them

for certain groups.’” Id. at 2985. See also Perry Ed. Assn. v. Perry Local Educators Assn., 460

U.S. 37, 49, 103 S. Ct. 948 (1983) (“Implicit in the concept” of a limited public forum is the State’s

“right to make distinctions in access on the basis of speaker identify.”); Cornelius v. NAACP Legal

Def. and Ed. Fund, Inc., 473 U.S. 788, 806, 105 S. Ct. 3439 (1985) (“[A] speaker may be excluded

from” a limited public forum “if he is not a member of the class of speakers for whose special

benefit the forum was created.”).

       The entirety of Heritage Plaza, including Hoggard’s location, is not a free expression area.

(Doc. 1-3, at 3) (Doc. 35-6) (Doc. 35-13) The map (Doc. 35-6) clearly shows the free expression

area’s location, and Rouse explained this distinction to plaintiffs’ counsel in detail. (Doc. 35-4, at

p. 67, line 7 to p. 68, line 22) (Doc. 35-13) Further, the Policy does not transform every location

on campus into an unlimited public forum. While the face of the Policy does not specifically

exclude any area from free expression, it also does not guarantee access to every location

regardless of activity or requestor. The Policy requires “compliance with all applicable . . .

university policies, rules and regulations.” (Doc. 1-3, at 4) If a certain location, such as Heritage

Plaza patio, has conditions on use, the Policy contemplates that those conditions must be satisfied.



                                                 -2-
          Case 3:17-cv-00327-JLH Document 56 Filed 02/26/19 Page 3 of 9



        The restrictions on use of Heritage Plaza patio satisfy the applicable constitutional standard

because they are viewpoint neutral and reasonable in light of the purpose served by the forum.

Cornelius, 473 U.S. at 811. Plaintiffs muddle the analysis. (Doc. 49, at 35-39) The purpose of

the forum—the Student Union, including Heritage Plaza patio—is to serve as “the living room of

campus,” a comfortable place for students to congregate and socialize. (Doc. 35-3, at p. 90, line

12 to p. 91, line 23) (Doc. 35-4, at p. 64, line 23 to p. 65, line 20; and p. 82, lines 16-25) As shown

by the amici curiae brief in this case (Doc. 33), RSO’s at Arkansas State University represent a

wide range of views, and the tabling space is available to each and every one of those RSO’s,

regardless of viewpoint. (Doc. 35-5, at ¶3) Shockingly, plaintiffs suggest that exclusion of all

expressive activity in the area would make more sense. (Doc. 49, at 37) The restriction on use,

however, “need only be reasonable; it need not be the most reasonable or the only reasonable

limitation.” Cornelius, 473 U.S. at 808. Dr. Spack and Rouse offered testimony explaining the

reasonableness, and plaintiffs have failed to controvert or offer any competing evidence. (Doc.

35-3, at p. 90, line 16 to p. 91, line 6) (Doc. 35-4, at p. 82, lines 20-25)

                B.      The Policy is facially constitutional and not overbroad.

        As an initial matter, the facial challenge is moot because the Arkansas General Assembly

enacted Act 184 of 2019, the “FORUM Act”, and it became law on February 20, 2019. This Act

requires all public universities in Arkansas, including Arkansas State University, to eliminate free

expression areas and to allow students to engage freely and spontaneously in expressive activities

anywhere in the outdoor areas of campus. Arkansas Act 184 of 2019, Sec. 1.

        Plaintiffs’ overbreadth challenge is also inappropriate because “nothing in the record . . .

indicate[s] that the [Policy] will have any different impact on any third parties’ interest in free

speech than it has on” plaintiffs. Members of City Council of Los Angeles v. Taxpayers for Vincent,



                                                  -3-
                   Case 3:17-cv-00327-JLH Document 56 Filed 02/26/19 Page 4 of 9



466 U.S. 789, 801 (1984). “In the development of the overbreadth doctrine the Court has been

sensitive to the risk that the doctrine itself might sweep so broadly that the exception to ordinary

standing requirements would swallow the general rule.” Id. at 799. “It is clear, however, that the

mere fact that one can conceive of some impermissible applications of a statute is not sufficient to

render it susceptible to an overbreadth challenge.” Id. at 800. Plaintiffs have nothing more than

baseless speculation to support their claim that the Policy could be interpreted to apply to casual

conversations, hats, or other wearing apparel. (Doc. 49, at 24-25) Dr. Spack—defendants’

designated 30(b)(6) witness on enforcement of the Policy1—specifically stated that the Policy

covers formal types of expression such as tabling, not casual conversation or wearing apparel.

(Doc. 35-3, at p. 41, lines 4-10; and p. 43, lines 8-20; and p. 48, line 14 to p. 49, line 8)

              Further, the Policy mandates content neutral decisions and contains objective criteria to

guide administrators. (Doc. 1-3, at 2-4) Plaintiffs claim it is “nonsensical” to read the Policy’s

eight factors as a guide for officials in considering requests. (Doc. 49, at 17) The Policy, however,

states that those factors “will be used to evaluate any plan requiring approval.” (Doc. 1-3, at 3)

Again, plaintiffs’ arguments fly in the face of the express language of the Policy.

              ASU’s significant governmental interests—fulfillment of its educational mission, safety of

the campus community and visitors, protection of university property, and equal opportunity for

use—are stated clearly in the Policy, and they were discussed in defendants’ witnesses’

depositions. (Doc. 1-3, at 2) (Doc. 35-3, at p. 69, line 12 to p. 71, line 1; and p. 75, line 20 to p.

76, line 1; and p. 87, lines 6-25) (Doc. 35-4, p. 11, line 4 to p. 12 line 6) (Doc. 35-11, p. 12, lines


                                                            
              1
         Plaintiffs’ repeated citations to Dr. Stripling’s testimony on this point are immaterial.
Dr. Stripling was not designated as a 30(b)(6) witness regarding enforcement. (Doc. 48, at 14-
15) He also testified that Dr. Spack and her office handle requests for use of the free expression
areas, and he had never received or handled a request for space outside the free expression areas.
(Doc. 35-2, at p. 29, lines 1-22)
                                                               -4-
             Case 3:17-cv-00327-JLH Document 56 Filed 02/26/19 Page 5 of 9



3-21) Plaintiffs’ assertion that these interests are not supported by proof in the record is simply

untrue.

          The Policy’s requirements are also narrowly tailored to serve these interests. Plaintiffs

make only one discernible argument on this point, namely that the Policy would require a single

student to give 72-hour notice if she wanted to reserve a location outside the free expression areas.

(Doc. 49, at 33) First, ASU’s historical experience has shown that even a single speaker such as

Brother Jed can draw large crowds and require police presence to maintain safety. (Doc. 35-3, p.

86, lines 6-22; Doc. 35-4, at p. 61, lines 1-3; and Doc. 35-11, at p. 13, lines 11-17, and p. 37, line

25 to p. 38, line 9) ASU cannot constitutionally require only Brother Jed—or only those with

potentially offensive messages—to give a 72-hour notice. As plaintiffs readily admit, any such

policy must be content neutral, both facially and as applied. Second, plaintiffs’ assertion assumes

that the student is not part of an RSO or cannot otherwise obtain sponsorship from a University

department, in which case the student would have many more options without having to give the

advance notice. (Doc. 35-4, at p. 74, line 24 to p. 75, line 3; and p. 84, lines 17-23) In light of this

record proof, the Policy’s requirements are narrowly tailored to address ASU’s significant

interests.

          Plaintiffs make the bold and unsupported claim that the Policy does not leave open “any”

alternative channel of communication. (Doc. 49, at 39) ASU’s Policy is not an outright ban on

speech or free expression, and it does not encompass casual conversation. As confirmed by

Bowman, compliance with the permit requirement can be a valid alternative channel for

communication. Bowman v. White, 444 F.3d 967, 981 (8th Cir. 2006).

          Lastly, contrary to plaintiffs’ representations, no part of the Order in Rock for Life-UMBC

v. Hrabowski, 643 F. Supp. 2d 729, 748 (D. Md. Jul. 8, 2009) was vacated, and the case was not



                                                  -5-
          Case 3:17-cv-00327-JLH Document 56 Filed 02/26/19 Page 6 of 9



remanded. The case was dismissed and affirmed on appeal. Rock for Life-UMBC v. Hrabowski,

411 Fed. App’x 541 (4th Cir. 2010). The District Court docket confirms no case activity after

delivery of the Fourth Circuit’s unpublished opinion and mandate. Once again, plaintiffs’ claims

are belied by the source documents and actual testimony.

        Thus, plaintiffs’ arguments fail, and the Policy fully complies with the requirements of the

First Amendment.

        II.    ASU’s Policy does not violate the Fourteenth Amendment.

        The Policy is not unconstitutionally vague because it does not contain definitions of

familiar terms with commonly understood meanings. Cornerstone Bible Church v. City of

Hastings, 948 F.2d 464, 473-74 (8th Cir. 1991). “While the terms of the Policy ‘may not satisfy

those intent on finding fault at all cost, they are set out in terms that the ordinary person exercising

ordinary common sense can sufficiently understand and comply with, without sacrifice to the

public interest.’” Families Achieving Independence and Respect v. Neb. Dep’t of Soc. Serv., 111

F.3d 1408, 1418 (8th Cir. 1997). The Policy is not vague in geographic scope either. The Free

Expression Areas map shows exactly where the free expression areas are located, as well as their

sizes and dimensions. (Doc. 35-6) Plaintiffs’ vagueness arguments fail.

        III.   Defendants are entitled to qualified immunity.

        The U.S. Supreme Court has rejected the tact plaintiffs attempt to use in opposition to

qualified immunity. (Doc. 49, at 43-48) The Supreme Court explicitly held that “‘clearly

established law’ should not be defined ‘at a high level of generality’” and “the clearly established

law must be ‘particularized’ to the facts of the case.” White v. Pauly, 137 S. Ct. 548, 552 (2017)

(citing Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011); Anderson v. Creighton, 483 U.S. 635, 640

(1987)). The Supreme Court was resolute that the unlawfulness of a government official’s actions



                                                  -6-
          Case 3:17-cv-00327-JLH Document 56 Filed 02/26/19 Page 7 of 9



must be apparent “in the light of pre-existing law.” Id. (citing Anderson, 483 U.S. at 640).

Otherwise, plaintiffs could turn the rule of qualified immunity into “virtually unqualified liability

simply by alleging violation of extremely abstract rights.” Id.

       Plaintiffs’ claims that general legal concepts such as “unbridled discretion” and “unlimited

designated forum” were clearly established have no relevance to the inquiry. The question is

whether the particular actions of the defendants in this case were reasonable in light of existing

Eighth Circuit law. The answer is yes.

       Plaintiffs fail to point to any existing Eighth Circuit law that would have made a reasonable

person believe that the specific requirements of the Policy—scheduling, readily available areas,

and other areas available with 72-hour notice—were unconstitutional in any respect. The closest

cases on point in the Eighth Circuit support the constitutionality of the very policies and practices

that plaintiffs are challenging. Bowman v. White, 444 F.3d 967 (8th Cir. 2006); Ball v. City of

Lincoln, Neb., 870 F.3d 722 (8th Cir. 2017). Plaintiffs cite to cases outside the Eighth Circuit but

fail to show how any of these cases would make an ASU official believe that the Policy here,

which expressly requires officials to make content-neutral decisions, somehow permits unbridled

discretion. (Doc. 49, at 45-46)

       Plaintiffs also acknowledge that separate defendants Dr. Stripling and Dr. Spack had no

personal involvement with the events of October 11, 2017, and have no responsibility for the

enactment or modification of the Policy. (Doc. 49, at 48) For all these reasons, the defendants are

entitled to qualified immunity, and the Court should dismiss all claims against them in their

individual capacities.




                                                -7-
         Case 3:17-cv-00327-JLH Document 56 Filed 02/26/19 Page 8 of 9



       IV.    Conclusion.

       ASU’s Policy and practices are constitutional in all respects. For the reasons stated herein

and in defendants’ associated filings, the Court should grant defendants’ Motion for Summary

Judgment.

                                             Respectfully submitted,

                                             Delena C. Hurst (2007089)
                                             dhurst@asusystem.edu
                                             Associate General Counsel
                                             Arkansas State University System
                                             501 Woodlane Dr., #600
                                             Little Rock, AR 72201
                                             Ph: (501) 660-1009

                                             -and-

                                             Rodney P. Moore (96134)
                                             rpmoore@wlj.com
                                             WRIGHT, LINDSEY & JENNINGS LLP
                                             200 West Capitol Avenue, Suite 2300
                                             Little Rock, AR 72201
                                             Ph: (501) 371-0808

                                             -and-

                                             Jeffrey W. Puryear (93109)
                                             jpuryear@wpmfirm.com
                                             Ryan M. Wilson (2008206)
                                             rwilson@wpmfirm.com
                                             WOMACK PHELPS
                                             PURYEAR MAYFIELD & McNEIL, P.A.
                                             P.O. Box 3077
                                             Jonesboro, AR 72403
                                             Ph: (870) 932-0900

                                             By: /s/ Ryan M. Wilson
                                                   Attorneys for Defendants




                                               -8-
          Case 3:17-cv-00327-JLH Document 56 Filed 02/26/19 Page 9 of 9



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 26th day of February, 2019, I electronically filed the foregoing
with the clerk of the Court by using the CM/ECF system, which will send electronic notice to the
following counsel of record:

Ethan C. Nobles
NOBLES LAW FIRM
149 S. Market
Benton, AR 72015
ethan@NoblesLawFirm.com

Tyson C. Langhofer
ALLIANCE DEFENDING FREEDOM
15100 N. 90th St.
Scottsdale, AZ 85260
tlanghofer@adflegal.org

Jonathan M. Larcomb
ALLIANCE DEFENDING FREEDOM
440 1st St. NW
Washington, DC 20001
jlarcomb@adflegal.org

David Cortman
ALLIANCE DEFENDING FREEDOM
1000 Hurricane Shoals Road NE
Suite D-1100
Lawrenceville, GA 30043
dcortman@adflegal.org
       Attorneys for Plaintiffs

                                              __/s/ Ryan M. Wilson     ____________________
                                              Ryan M. Wilson

 




                                                -9-
